COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Stephen Hubbard v. The State of Texas

Appellate case number:    01-12-00480-CR

Trial court case number: 1334845

Trial court:              262nd District Court of Harris County

        Appellant has filed a “Motion for Extension of Time to File Appellate Brief.” Within
that motion, the appellant requested a copy of any and all documents from the trial record needed
to submit his response to the Anders brief, which the appellant has yet to file. Pursuant to Kelly
v. State, No. PD-0702-13, 2014 WL 2865901, at *4 (Tex. Crim. App. June 25, 2014), we grant
the appellant’s request and order the Clerk of this Court to mail the Clerk’s Record, the
Reporter’s Record in this appeal, and the Supplemental Clerk’s Record.
         Further, we order the appellant to file his response to the Anders brief, if any, within 30
days of the date of this order, with no further extensions permitted. Appellant is further notified
that if he fails to submit such a response within 30 days of this order, the Court will decide the
motion to withdraw without an Anders response.
       It is so ORDERED.


Judge’s signature:/s/ Laura C. Higley
                   


Date: July 15, 2014